                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 1 of 20



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Kristina Doan Strottman (SBN 268188)
                           E-mail: kstrottman@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   LEADERS IN COMMUNITY
                           ALTERNATIVES, INC., SUPERCOM, INC.,
                       7   CONNELLY, HARRINGTON, BOROWICK,
                           RIVAS, and ARGUELLO-RAMOS
                       8
                                                         UNITED STATES DISTRICT COURT
                       9
                                                      NORTHERN DISTRICT OF CALIFORNIA
                      10
                                                                SAN FRANCISCO DIVISION
                      11
                      12
                           WILLIAM EDWARDS, ROBERT                        Case No. 3:18-cv-04609-WHA
                      13   JACKSON, JAMES BROOKS, and
                           KYSER WILSON on behalf of                      D E F E N D A N TS L E A D E RS I N
                      14   themselves and others similarly                C O M M UN I TYA L TE RN A TI VE S,
                           situated,                                      I N C ., SUP E RC O M , I N C .,
                      15                                                  C O N N E L L Y, H A RRI N G TO N ,
                                                   Plaintiff,             B O RO W I C K , RI VA S, A N D
                      16                                                  A RG UE L L O -RA M O S’RE P L YTO
                           v.                                             P L A I N TI F F S’O P P O SI TI O N TO
                      17                                                  M O TI O N TO D I SM I SS
                           LEADERS IN COMMUNITY
                      18   ALTERNATIVES, INC.,                            Date:      November 29, 2018
                           SUPERCOM, INC., LINDA                          Time:      8:00 a.m.
                      19   CONNELLY, DIANE
                           HARRINGTON, KENT                               Judge:     Hon. William Alsup
                      20   BOROWICK, RAELENE RIVAS,
                           JEANETTE ARGUELLO-RAMOS,
                      21   BELINDA DOE, DOES 1-10,
                           inclusive,
                      22
                           ALAMEDA COUNTY, WYNNE
                      23   CARVILL, and WENDY STILL,
                      24                           Defendants.
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1
  ATTO RNEY S AT LAW                                                                         REPLY MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 2 of 20



                       1                                            TA B L E O F C O N TE N TS
                       2
                                                                                                                                                    Pa g e
                       3   I.     INTRODUCTION.......................................................................................... II
                       4   II.    PLAINTIFFS FAIL TO STATE A CLAIM AGAINST
                                  DEFENDANTS FOR A RICO VIOLATION (COUNT I) ............................ 2
                       5          A.       Litigation Privilege Bars Plaintiffs’ Claims Based on
                                           Communications Related to Court Proceedings ................................... 2
                       6          B.       Plaintiffs Fail to State Predicate Acts to State a RICO Claim.............. 3
                       7                   1.        Plaintiffs’ RICO Claims Based on Extortion Under the
                                                     Hobbs Act and the California Penal Code for Extortion
                       8                             Fail .............................................................................................. 4
                       9                   2.        Plaintiffs’ RICO Claim Based on Wire Fraud Fails................... 5
                                           3.        Plaintiffs’ RICO Claim Based on the Travel Act Fails .............. 6
                      10          C.       Plaintiffs Have Failed to Allege Sufficient Facts Against
                      11                   Individual Defendants and SuperCom.................................................. 7
                                           1.        Plaintiffs Fail to State a Sufficient Facts Against
                      12                             Defendants Connelly, Harrington, or Borowick......................... 7
                      13                   2.        Plaintiffs Fail to State a Sufficient Facts Against
                                                     SuperCom ................................................................................... 9
                      14   III.   PLAINTIFFS FAIL TO STATE A CLAIM FOR VIOLATIONS OF
                                  DUE PROCESS (COUNT II) OR EQUAL PROTECTION (COUNT
                      15          III).................................................................................................................. 10
                      16          A.       LCA Was Not Acting Under the Color of Law .................................. 10
                                  B.       Plaintiffs Fail to Allege Sufficient Allegations Against
                      17                   Individual Defendants to State a 1983 Claim ..................................... 11
                      18          C.       Plaintiffs Fail to State a Claim against LCA Defendants for
                                           Violation of Due Process .................................................................... 12
                      19          D.       Plaintiffs Fail to State a Claim against LCA Defendants for
                                           Equal Protection.................................................................................. 13
                      20   IV.    PLAINTIFF FAILS TO STATE A CLAIM FOR ABUSE OF
                      21          PROCESS (COUNT IV) ............................................................................... 13
                           V.     CONCLUSION ............................................................................................. 15
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                                          3:18-CV-04609-WHA
                                                                                       -i-
  ATTO RNEY S AT LAW                                                                                                  REPLY MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 3 of 20



                       1                                        TA B L E O F A UTH O RI TI E S
                       2
                                                                                                                                      P a g e(s)
                       3
                                                                           F edera lC a ses
                       4
                           Broam v. Bogan,
                       5
                              320 F.3d 1023 (9th Cir. 2003)............................................................................. 10
                       6
                           County of Oakland v. City of Detroit,
                       7     784 F. Supp. 1275 (E.D. Mich. 1992) ................................................................... 8
                       8
                           Forrester v. White,
                       9     484 U.S. 219 (1988) ............................................................................................ 10
                      10   Genty v. Resolution Trust Corp.,
                      11     937 F.2d 899 (3d Cir. 1991) .................................................................................. 8
                      12   Hill v. Opus Corp.,
                              841 F. Supp. 2d 1070 (C.D. Cal. 2011)................................................................. 2
                      13
                      14   Leer v. Murphy,
                              844 F.2d 628 (9th Cir. 1988) ............................................................................... 11
                      15
                           Lorenz v. CSX Corp.,
                      16
                              1 F.3d 1406 (3d Cir. 1993) .................................................................................. 10
                      17
                           McGee v. Warrensville Heights,
                      18     16 F. Supp. 2d 837 (N.D. Ohio 1998) ................................................................... 8
                      19
                           Monell v. Dep’t of Social Services,
                      20     436 U.S. 658 (1978) ............................................................................................ 12
                      21   Moore v. Kayport Package Exp. Inc.,
                      22     885 F.2d 531 (9th Cir. 1989.) ................................................................................ 5
                      23   Oki Semiconductor Co. v. Wells Fargo Bank, Nat. Ass’n,
                      24     298 F.3d 768 (9th Cir. 1002) ................................................................................. 8

                      25   Price v. Hawaii,
                              939 F.2d 702 (9th Cir. 1991) ............................................................................... 11
                      26
                      27   Reves v. Ernst & Young,
                              507 U.S. 170 (1993) .............................................................................................. 7
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                                    3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                                   - ii -
  ATTO RNEY S AT LAW                                                                                            REPLY MOTION TO DISMISS
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 4 of 20



                       1    Richardson v. McKnight,
                       2       521 U.S. 399 (1997) ............................................................................................ 10

                       3    Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
                               806 F.2d 1393 (9th Cir. 1986)............................................................................... 5
                       4
                       5    St. Clare v. Gilead Scis., Inc.,
                                536 F.3d 1049 (9th Cir. 2008)............................................................................... 7
                       6
                            Sun Savings & Loan Association v. Dierdorff,
                       7
                               825 F.2d 187 (9th Cir. 1987) ................................................................................. 5
                       8
                            Swift v. California,
                       9      384 F.3d 1184 (9th Cir. 2004)............................................................................. 11
                      10
                            Thornton v. Brown,
                      11      757 F.3d 834 (9th Cir. 2013) ............................................................................... 11
                      12    Walsh v. Nev. Dep’t of Human Res.,
                      13      471 F.3d 1033 (9th Cir. 2006)............................................................................. 12
                      14    Walter v. Drayson,
                              538 F.3d 1244 (9th Cir. 2008)............................................................................... 7
                      15
                      16                                                        St
                                                                                 ateC a ses
                      17    People v. Bollaert,
                              248 Cal.App. 4th 699 (2016), (Oct. 12, 2016) ...................................................... 4
                      18
                      19    Brown v. Kennard,
                               94 Cal.App.4th 40................................................................................................ 14
                      20
                      21    Rubin v. Green,
                              4 Cal. 4th 1187 (1993)........................................................................................... 3
                      22
                            Silberg v. Anderson,
                      23       50 Cal.3d 205 (1990)............................................................................................. 3
                      24
                                                                            F edera lSt
                                                                                      atut
                                                                                         es
                      25
                            18 U.S.C. § 1343..................................................................................................... 4, 5
                      26
                      27    18 U.S.C. § 1951..................................................................................................... 3, 4

                      28    18 U.S.C. § 1951(b).................................................................................................... 4
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                                      3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                                     - iii -
  ATTO RNEY S AT LAW                                                                                           REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 5 of 20



                       1    18 U.S.C. § 1952......................................................................................................... 4
                       2
                       3
                            18 U.S.C. § 1952(a) .................................................................................................... 6
                       4
                            18 U.S.C. § 1952(b)(2) ............................................................................................... 6
                       5
                       6    42 U.S.C. § 1983........................................................................................... 10, 11, 12

                       7    Federal Civil Rights Act ........................................................................................... 11
                       8    Federal Racketeer Influenced and Corrupt Organizations Act
                       9       (“RICO”), 18 U.S.C. §§ 1961 et seq. ...........................................................passim

                      10    Hobbs Act ............................................................................................................... 3, 4
                      11    Travel Act ................................................................................................................... 4
                      12
                                                                                 St
                                                                                  ateSt
                                                                                      atut
                                                                                         es
                      13
                            California Penal Code
                      14       § 518 ...................................................................................................................... 4
                      15       §§ 518-519............................................................................................................. 4
                               § 1208 .............................................................................................................. 2, 13
                      16
                            Travel Act ................................................................................................................... 6
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                                           3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                                         - iv -
  ATTO RNEY S AT LAW                                                                                                REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                               Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 6 of 20



                       1   I.       I N TRO D UC TI O N
                       2            Plaintiffs William Edwards, Robert Jackson, James Brooks, and Kyser
                       3   Wilson’s (hereafter collectively “Plaintiffs”) claims against Leaders in Community
                       4   Alternatives (“LCA”), SuperCom, and several individual defendants (collectively
                       5   referred herein as “LCA Defendants”) fail as a matter of law.
                       6            As addressed more fully in the County of Alameda and Chief Still’s Reply to
                       7   Plaintiffs’ Opposition to the Motion to Dismiss, which LCA Defendants join,1
                       8   Plaintiffs’ claims are barred based on the Younger abstention doctrine and the
                       9   Article III standing requirements. Plaintiffs’ Opposition attempts to have it both
                      10   ways—on the one hand arguing there are no pending state law criminal proceedings
                      11   and then arguing the alleged harm in this case is capable of repetition. However,
                      12   Plaintiffs’ contradictory arguments only highlight the ongoing criminal
                      13   proceedings, which is where Plaintiffs and their criminal defense attorneys should
                      14   raise their fee disputes. Plaintiffs’ Opposition also fails to show Plaintiffs have
                      15   Article III standing to bring their request for injunctive relief. Plaintiffs’ request for
                      16   injunctive relief is moot as Plaintiffs are not currently on LCA monitors nor are
                      17   they paying fees, and Plaintiffs fail to allege plausible allegations to show they are
                      18   likely to suffer the same harm—namely being sentenced again to wear an LCA
                      19   monitor and encountering fee disputes where they have no judicial recourse.
                      20            Further, Plaintiffs fail to state a claim against the LCA Defendants. While
                      21   Plaintiffs’ Opposition repeats conclusory allegations from their Complaint,
                      22   Plaintiffs fail to meet the heightened pleading standards required to state cognizable
                      23   RICO claims. Similarly, Plaintiffs fail to meet the pleading standards requiring
                      24   them to individually link each defendant to a constitutional violation in order to
                      25   state a viable claim for violations of Equal Protection and/or Due Process. Finally,
                      26
                           1
                             Both the LCA and the County Defendants raised jurisdictional arguments
                      27   regarding Younger and Article III standing in their Motion to Dismiss. Because
                           Plaintiffs addressed these arguments in their Opposition to the County, the
                      28   County’s reply contains the response to Plaintiffs on this issue.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                               3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                      -1-
  ATTO RNEY S AT LAW                                                                       REPLY MOTION TO DISMISS
     LOS A NG EL ES
                                Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 7 of 20



                       1    Plaintiffs fail to state a claim for abuse of process. Therefore, Plaintiffs’ Complaint
                       2    should be dismissed.
                       3    II.      P L A I N TI F F S F A I L TO STA TE A C L A I M A G A I N ST D E F E N D A N TS
                       4             F O RA RI C O VI O L A TI O N (C O UN T I )
                       5             Plaintiffs do not dispute their RICO claims are grounded in allegations of
                       6    fraud, and therefore “must be alleged with particularity under Rule 9(b).” Hill v.
                       7    Opus Corp., 841 F. Supp. 2d 1070, 1088 (C.D. Cal. 2011) (citing Lancaster Cmty.
                       8    Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397, 405 (9th Cir. 1991)). “Rule
                       9    9(b) requires that plaintiffs allege the time, place, and manner of each predicate act,
                      10    the nature of the scheme involved, and the role of each defendant in the scheme” Id.
                      11    However, Plaintiffs’ Complaint fails to specifically allege facts to establish the
                      12    underlying predicate acts necessary to state a RICO violation, especially as to each
                      13    individual defendant and SuperCom. Also, the litigation privilege limits Plaintiffs’
                      14    claims because any LCA communications to the criminal court are privileged.
                      15             A.        L it
                                                  ig a t
                                                       ion P riv ileg eB a rsP la int
                                                                                    iffs’C la im sB a sedon
                      16                       C om m unica t
                                                            ionsRela t o C ourtP roceeding s2
                                                                     edt
                      17             Plaintiffs acknowledge the litigation privilege exists; however, they argue
                      18    Defendants do not explain the invocation of this privilege and contend the litigation
                      19    privilege is irrelevant in this case. Both of these arguments are incorrect.
                      20             In the Motion to Dismiss, Defendants assert that Plaintiffs cannot establish
                      21    the underlying threats necessary to state predicate acts for a RICO claim because
                      22    the purported threats Plaintiffs raised in their complaint are communications made
                      23    in the course of - or in preparation for - court proceedings, and are therefore
                      24    privileged. Specifically, Defendants’ Motion argues that pursuant to the Penal
                      25    Code Section 1208, LCA must inform the Court if an individual is unable to pay
                      26
                      27    2
                              Defendants withdraw their argument regarding quasi-judicial immunity at this
                            stage of the pleadings based on Plaintiffs’ allegations, which the Court must assume
                      28    are true for the purposes of this motion.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                      3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                            -2-
  ATTO RNEY S AT LAW                                                                           REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 8 of 20



                       1    monitoring fees or there is a dispute as to fees. (LCA MTD at 18.) While Plaintiffs
                       2    argue that it is disingenuous for Defendants to equate filing a violation report to
                       3    fulfilling their duty under the Penal Code, there are no factual allegations to support
                       4    the Plaintiffs’ assumption that any violation report which LCA submitted to the
                       5    Court was for any purpose other than complying with the Penal Code to report
                       6    when an individual is not complying with the terms of their home detention.
                       7    Plaintiffs’ conclusory allegation that LCA violates individuals for profit is purely
                       8    speculative.
                       9             Plaintiffs go on to argue they are not challenging the violation reports
                      10    themselves. However, such violation reports are the heart of Plaintiffs’ allegations
                      11    that there were threats made against them, which Plaintiffs must establish in order
                      12    to state a predicate claim for extortion for their RICO claim. Any report regarding
                      13    a fee dispute, and any communication relating to a violation report, such as
                      14    informing Plaintiffs that a report was being written, is covered by the litigation
                      15    privilege, because the privilege applies to any communication (1) made in judicial
                      16    or quasi-judicial proceedings; (2) by litigants or other participants authorized by
                      17    law; (3) to achieve the objects of the litigation; and (4) that have some connection
                      18    or logical relation to the action.” Silberg v. Anderson, 50 Cal.3d 205, 266 Cal.Rptr.
                      19    638, 642, 786 P.2d 365, 369 (1990); Rubin v. Green, 4 Cal. 4th 1187, 1193-94
                      20    (1993) (stating that the courts have given this privilege an “expansive reach.”).
                      21             Therefore, the litigation privilege is directly relevant to this case and
                      22    undermines Plaintiffs’ allegations that Defendants made unlawful threats, which
                      23    Plaintiffs must establish in order to establish their RICO claims. They may not use
                      24    statements which are entitled to the litigation privilege to form the predicate facts.
                      25             B .       P la int
                                                      iffsF a ilt
                                                                o St
                                                                   ateP redica t
                                                                               eA ct
                                                                                   sto St
                                                                                        atea RI C O C la im
                      26             Plaintiffs allege LCA defendants “conducted or participated in and conspired
                      27    to conduct the affairs of the RICO Enterprise” by engaging in the following
                      28    predicate acts of racketeering activity: (1) Extortion in violation of the Hobbs Act
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                         -3-
  ATTO RNEY S AT LAW                                                                       REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 9 of 20



                       1    (18 U.S.C. § 1951), (2) Extortion in violation of Cal. Pen. Code §§ 518-519; (3)
                       2    Extortion in violation of the Travel Act, 18 U.S.C. § 1952; and (4) Wire Fraud, 18
                       3    U.S.C § 1343. While Plaintiffs’ Complaint is lengthy, it fails establish the requisite
                       4    elements to state a claim based on any of these predicate acts.
                       5                       1.   P la int
                                                           iffs’RI C O C la im sB a sedon E xt
                                                                                             ort
                                                                                               ion Undert
                                                                                                        he
                       6                            H obbsA cta ndt
                                                                  h eC a lifornia P ena lC odeforE xt
                                                                                                    ort
                                                                                                      ion F a il
                       7             In order to state a claim for extortion under state or federal law, a plaintiff
                       8    must show that a defendant obtained property without his consent, by “use of actual
                       9    or threatened force, violence, or fear, or under color of official right.” 18 U.S.C. §
                      10    1951(b); Cal. Pen. Code § 518.
                      11             Here, Plaintiffs do not claim any of them were actually incarcerated or that
                      12    any LCA case managers said they would send them to jail. Instead, Plaintiffs’
                      13    Complaint contains allegations that LCA case managers extorted money from them
                      14    by “threatening” to report them to the Court if they did not provide necessary
                      15    documentation to show their financial status or pay their fees. However, Plaintiffs
                      16    do not have any legal authority to show that these kinds of statements are akin to
                      17    extortionist threats that are meant to be deterred by the Hobbs Act or Penal code.
                      18    The only case Plaintiffs cite to regarding inherent and implied threats is People v.
                      19    Bollaert, 248 Cal.App. 4th 699 (2016), review denied (Oct. 12, 2016), where an
                      20    individual was convicted of extortion after he threatened to post private and
                      21    intimate photographs of people if they did not pay him. This case is inapposite, as
                      22    committing a criminal act is different from complying with a Penal code duty.
                      23             As noted above, LCA’s communications are necessary for court proceedings,
                      24    required by the Penal Code, and therefore protected by the litigation privilege. It
                      25    would be impossible for LCA case managers to do their job or have the court
                      26    adjudicate fee disputes if case managers could not report this type of information.
                      27    Simply because a violation of pretrial supervision or criminal probation can lead to
                      28    jail time if the court finds it appropriate does not mean that a communication
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                         -4-
  ATTO RNEY S AT LAW                                                                       REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 10 of 20



                       1    reporting a violation is a wrongful threat amounting to extortion under state or
                       2    federal law. Plaintiffs therefore fail to allege facts to state an underlying claim of
                       3    extortion.
                       4                       2.   P la int
                                                           iffs’RI C O C la im B a sedon W ireF ra udF a ils
                       5             To allege a violation of wire fraud statutes under 18 U.S.C. § 1343, Plaintiffs
                       6    must show (1) a scheme to defraud, (2) use of interstate wires in furtherance of the
                       7    fraud, and (3) specific intent to defraud. Sun Savings & Loan Association v.
                       8    Dierdorff, 825 F.2d 187, 195 (9th Cir. 1987). To withstand a motion to dismiss with
                       9    respect to a claim for wire fraud, plaintiffs must allege “the time, place, and specific
                      10    content of the false representations as well as the identities of the parties to the
                      11    misrepresentation.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d
                      12    1393, 1400 (9th Cir. 1986); Moore v. Kayport Package Exp. Inc., 885 F.2d 531,
                      13    541 (9th Cir. 1989.)
                      14             Plaintiffs allege in their Complaint that LCA intentionally uses wires to
                      15    deceive participants. However, a closer examination of Plaintiffs’ allegations
                      16    reveals there were no fraudulent statements made using the transmission of wires.
                      17             In their Opposition, Plaintiffs give one example whereby Defendant Rivas
                      18    allegedly called Plaintiff Edwards on January 16, 2017, to request that he pay off
                      19    his outstanding balance of $182.50. However, this is insufficient to state a claim
                      20    for wire fraud in several ways. First, Plaintiffs fail to allege facts showing that
                      21    Defendant Rivas’ statement was a false representation and/or was meant to defraud.
                      22    While Plaintiffs speculate Defendant Rivas’ intent in calling Plaintiff Edwards was
                      23    to get him to pay money to which LCA was not entitled, and deceive him into
                      24    thinking he would go to jail if he did not so, there are no factual allegations to
                      25    support this conclusion. According to Plaintiffs’ own allegations and exhibits,
                      26    LCA believed its fees were proper because they did not have proper documentation
                      27    from Plaintiff Edwards to indicate otherwise. In the report attached to the
                      28    Complaint, LCA indicated that Plaintiff Edwards failed to provide verification of
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                         -5-
  ATTO RNEY S AT LAW                                                                       REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 11 of 20



                       1    household income necessary for proper assessment of program fees, and Plaintiff
                       2    Edwards responded that he would provide such information but had not done so.
                       3    (See Pl’s Compl. Exhibit 22 [Doc. 1-5 at 7.]) It is implausible to believe that
                       4    Defendant Rivas would be illegally extorting Plaintiff and document this in her
                       5    report to the Court. Instead, the reasonable inference is she was reporting an honest
                       6    fee issue she believed the Court needed to be apprised of under the Penal Code.
                       7              Moreover, there are no allegations that Defendant Rivas threatened Plaintiff
                       8    Edwards with jail time over the phone -- or at any other time. Based on Plaintiffs’
                       9    allegations, she instead simply called Plaintiff Edwards to follow-up regarding
                      10    outstanding fees.
                      11             Further, Plaintiffs fail to show a call such as this was part of a scheme to use
                      12    wires to deceive individuals. While Plaintiffs allege in their Opposition that there
                      13    was pattern of using emails and calls to deceive Plaintiffs, Plaintiffs do not have
                      14    any specific examples of the alleged deceptive statements made by phone or email
                      15    in their Complaint or Opposition. Indeed, Plaintiffs’ Complaint neither references
                      16    nor attaches any emails with any fraudulent statements.
                      17             Plaintiffs have therefore failed to allege sufficient facts to state an underlying
                      18    claim for wire fraud in order to establish a predicate act for RICO.
                      19                       3.   P la int
                                                           iffs’RI C O C la im B a sedon t
                                                                                         h eTra v elA ctF a ils
                      20             The Travel Act makes it a crime to travel between states with the intent to
                      21    commit specified crimes listed in the statute—including extortion or bribery—or to
                      22    use the mail to commit those crimes. See 18 U.S.C. § 1952(a), (b)(2).
                      23             In their Opposition, Plaintiffs assert their claim predicated on the Travel Act
                      24    is based on three facts: (1) SuperCom purchased LCA based in part based on
                      25    LCA’s profits; (2) Defendant Harrington is listed as an officer of SuperCom; and
                      26    (3) SuperCom provides equipment and office space for LCA. (Pl.’s Opp. at 13.)
                      27    However, these disjointed allegations are insufficient to demonstrate that there was
                      28    travel between states with the intent to commit specified crimes. For example,
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                         -6-
  ATTO RNEY S AT LAW                                                                       REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 12 of 20



                       1    Plaintiffs provide no factual allegations or explanation as to how SuperCom was
                       2    involved or even aware of any alleged extortion, what crimes were committed
                       3    between state lines, who was involved, or when such crimes were committed. This
                       4    is in violation of the pleadings standard articulated by Rule 9(d) in order to state a
                       5    claim. Simply saying SuperCom provided LCA with office space, or that
                       6    SuperCom and LCA have one overlapping officer, is a far stretch from showing
                       7    SuperCom’s alleged involvement in an extortionist scheme.
                       8             While Plaintiffs argue that all reasonable inferences must be drawn in its
                       9    favor, the court is not required to accept as true “allegations that are merely
                      10    conclusory, unwarranted deductions of fact, or unreasonable inferences.” St. Clare
                      11    v. Gilead Scis., Inc., 536 F.3d 1049, 1055 (9th Cir. 2008).
                      12             C.        P la int
                                                      iffsH a v eF a iledt
                                                                         o A lleg eSufficientF a ct
                                                                                                  sA g a instIndiv idua l
                      13                       D efenda nt
                                                         sa ndSuperC om
                      14                       1.    P la int
                                                            iffsF a ilt
                                                                      o St
                                                                         atea SufficientF a ct
                                                                                             sA g a instD efenda nt
                                                                                                                  s
                      15                             C onnelly, H a rring t
                                                                          on, orB orow ick
                      16             As Defendants stated in their Motion to Dismiss, liability for participating in
                      17    the “conduct” of a RICO enterprise extends only to those who “have some part in
                      18    directing [the enterprise’s] affairs.” Reves v. Ernst & Young, 507 U.S. 170, 179
                      19    (1993). In the RICO context, “directing” has a different meaning than is commonly
                      20    understood. A defendant need not be in charge of or have “significant control over
                      21    or within [the] enterprise.” Reves, 507 U.S. at 179, n.4 (citation omitted). However,
                      22    more is required than “simply being involved,” and “[s]imply performing services
                      23    for the enterprise does not rise to the level of direction.” Walter v. Drayson, 538
                      24    F.3d 1244, 1249 (9th Cir. 2008). Similarly, it “is not enough that [a defendant]
                      25    failed to stop illegal activity.” Id. at 1248.
                      26             In their Opposition, Plaintiffs do not dispute that they do not have any
                      27    specific allegations to show the individual involvement of Defendants Connelly,
                      28    Harrington, or Borowick. Plaintiffs instead argue that Defendants can be held
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                    3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                           -7-
  ATTO RNEY S AT LAW                                                                         REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 13 of 20



                       1    liable under the doctrine of respondeat superior. While respondeat superior may
                       2    apply to RICO violations, as Plaintiffs note, this may only occur when three
                       3    conditions are met: (1) the employer and enterprise are distinct; (2) the employee’s
                       4    RICO violation profited the employer; and (3) the employee’s acts were within the
                       5    scope of his or her employment. See Oki Semiconductor Co. v. Wells Fargo Bank,
                       6    Nat. Ass’n, 298 F.3d 768, 775 (9th Cir. 1002). These conditions are not met here.
                       7             First, the employer LCA is not distinct from the alleged enterprise. While
                       8    Plaintiffs characterize the enterprise as between LCA and the County, the County
                       9    has not been sued as part of the RICO enterprise and courts have found that
                      10    municipal agencies cannot formulate the requisite criminal intent to engage in a
                      11    pattern of racketeering activity. See e.g,. Genty v. Resolution Trust Corp., 937 F.2d
                      12    899, 914 (3d Cir. 1991); see also McGee v. Warrensville Heights, 16 F. Supp. 2d
                      13    837, 848 (N.D. Ohio 1998) (municipality is incapable of forming specific intent);
                      14    County of Oakland v. City of Detroit, 784 F. Supp. 1275, 1283 (E.D. Mich. 1992)
                      15    (city cannot formulate the requisite criminal intent to engage in a pattern of
                      16    racketeering activity and therefore is immune from civil RICO liability). Therefore.
                      17    the alleged enterprise is LCA and its officers are not a distinct legal entity.
                      18             Second, it is complete conjecture to assume SuperCom purchased LCA as a
                      19    result of the alleged threats made by a few case managers and the profits derived
                      20    therefrom, as Plaintiffs argue in their Opposition. Plaintiffs have no facts to
                      21    support this conclusory allegation, and they therefore do not have facts showing
                      22    that LCA benefitted from the purported RICO enterprise. Instead, only the opposite
                      23    inference can be made. Defendants Connelly, Borwick, and Harrington stood to
                      24    lose by allowing purported unlawful extortion and disregarding its contract with the
                      25    County whereby LCA agreed to apply a sliding scale for users. Any unlawful
                      26    extortion would endanger LCA’s contract with the County, any potential buyout,
                      27    and the business itself. While a business may be purchased because of its profits,
                      28    Plaintiffs must show the profits derived from extortion rather than good business.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                      -8-
  ATTO RNEY S AT LAW                                                                     REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 14 of 20



                       1             Finally, Plaintiffs cannot demonstrate that allegedly threatening individuals
                       2    or extorting profits, which Plaintiffs allege was the RICO scheme, were within the
                       3    scope of the LCA case managers’ duties. The only support Plaintiffs have for this
                       4    claim is that the LCA Handbooks instruct participants to contact their case manager
                       5    if they have any questions. (Pl.’s Opp. at 16.) This cannot be construed as a policy
                       6    or instruction that a case manager’s duties are to threaten individuals.
                       7             Instead, the handbooks which Plaintiffs attach to their complaint demonstrate
                       8    the alleged RICO scheme would be completely outside the scope of a LCA
                       9    employee’s scope of employment. The 2016 Handbook states that “LCA will work
                      10    with a client if there is a change in their financial status,” (Exhibit 4 [2016
                      11    Handbook], Doc. 1-1, p. 43.) In 2017, the manual was expanded to state: “LCA
                      12    will work with a participant regarding their fees if there is a change in their
                      13    financial status while on the program. Participants have the right to a court hearing
                      14    if they are unable to come to an agreement with LCA regarding the terms of the
                      15    payment, if they dispute LCA’s assessment of their fees, or if they are, or become
                      16    unable to pay. The Court will then determine the participants’ ability to pay, and
                      17    set the amount and terms of payment.” (Exhibit 16 [2017 Handbook], Doc. 1-4 at 6,
                      18    emphasis added.) Therefore, Plaintiffs have no facts supporting their argument that
                      19    the alleged RICO scheme was within the scope of their employees’ duties.
                      20             Defendants Connelly, Harrington, and Borowick therefore should be
                      21    dismissed because Plaintiffs fail to allege facts showing that they should be held
                      22    vicariously liable.
                      23                       2.   P la int
                                                           iffsF a ilt
                                                                     o St
                                                                        atea SufficientF a ct
                                                                                            sA g a instSuperC om
                      24             Plaintiffs’ Opposition wholly fails to address Defendants’ argument that
                      25    Plaintiffs do not allege sufficient facts to show SuperCom engaged in a pattern of
                      26    illegal activity, which is necessary to state a RICO claim. While Plaintiffs
                      27    reference SuperCom’s purchase of LCA in their Opposition, there are no
                      28    allegations or arguments that SuperCom was involved in or aware of LCA’s day-to-
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                        -9-
  ATTO RNEY S AT LAW                                                                     REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 15 of 20



                       1    day operations, or that it participated in any way in the alleged racketeering. See
                       2    Lorenz v. CSX Corp., 1 F.3d 1406, 1412 (3d Cir. 1993) (holding that in order to
                       3    state a claim against a parent corporation, “plaintiff must plead facts which, if
                       4    assumed to be true, would clearly show that the parent corporation played a role in
                       5    the racketeering activity which is distinct from the activities of its subsidiary.”)
                       6    SuperCom should therefore be dismissed.
                       7    III.     P L A I N TI F F S F A I L TO STA TE A C L A I M F O RVI O L A TI O N S O F
                       8             D UE P RO C E SS (C O UN T I I ) O RE Q UA L P RO TE C TI O N (C O UN T I I I )
                       9             Defendants’ Motion to Dismiss asserts that Plaintiffs’ Due Process and Equal
                      10    Protection Claims fail because: (1) LCA was not acting under the color of law; (2)
                      11    Plaintiffs fail to allege sufficient allegations linking each individual defendant to an
                      12    alleged constitutional deprivation; (3) Plaintiffs fail to state a claim for Equal
                      13    Protection; and (4) Plaintiffs fail to state a claim for Due Process. Plaintiffs’
                      14    Opposition only addresses Defendants’ first argument. While Plaintiffs incorporate
                      15    by reference their arguments in opposition to the County’s Motion to Dismiss, the
                      16    arguments regarding the County and LCA are distinct. Plaintiffs therefore fail to
                      17    respond to LCA’s arguments as explained below.
                      18             A.        L C A W a sN otA ct
                                                                 ing Undert
                                                                          h eC olorof L a w
                      19             To establish liability under § 1983, a plaintiff must show 1) that he has been
                      20    deprived of a right secured by the United States Constitution or a federal law and 2)
                      21    that the deprivation was effected “under color of state law.” Broam v. Bogan, 320
                      22    F.3d 1023, 1028 (9th Cir. 2003).
                      23             In their Opposition, Plaintiffs argue that Defendants “fail to cite to the cases
                      24    most directly on point: Supreme Court holdings that private probation officers
                      25    perform public functions and are state actors.” (Pl.’s LCA Opp. at 22.) However,
                      26    none of the cases cited by Plaintiff in support of this argument involve alleged
                      27    “private probation officers.” See Richardson v. McKnight, 521 U.S. 399 (1997)
                      28    (case dealing with employees of a private prison); Forrester v. White, 484 U.S. 219
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                        - 10 -
  ATTO RNEY S AT LAW                                                                       REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 16 of 20



                       1    (1988) (employment case relating to a court employee who had previously been a
                       2    probation officer); Thornton v. Brown, 757 F.3d 834,7 840 (9th Cir. 2013) (habeas
                       3    petition challenging GPS monitoring; no reference to private employees); Swift v.
                       4    California, 384 F.3d 1184, 1189 (9th Cir. 2004) (case involving parole officers
                       5    employed by the California Department of Corrections and Rehabilitation).
                       6             While Plaintiffs argue that LCA performs public functions that are
                       7    traditionally the exclusive responsibility of the state, Plaintiffs’ complaint fails to
                       8    allege facts that demonstrate LCA employees have the responsibilities of traditional
                       9    probation officers. For example, LCA does not actually determine if an individual
                      10    is violating probation nor can it send an individual back to jail or even recommend
                      11    a sentence. Per Plaintiffs’ own allegations, LCA merely reports potential violations
                      12    to the courts. (Compl. at ¶ 311.)
                      13             Plaintiffs therefore fail to overcome the presumption that generally private
                      14    parties are not acting under color of state law, and Plaintiffs’ section 1983 claims
                      15    should be dismissed. See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991).
                      16             B .       P la int
                                                      iffsF a ilt
                                                                o A lleg eSufficientA lleg a t
                                                                                             ionsA g a instIndiv idua l
                      17                       D efenda nt
                                                         sto St
                                                              atea 19 8 3C la im
                      18             The Federal Civil Rights Act provides liability only against those who,
                      19    through their personal involvement or failure to perform legally required duties,
                      20    caused another’s constitutionally protected rights to be violated. Leer v. Murphy,
                      21    844 F.2d 628, 633 (9th Cir. 1988).
                      22             Plaintiffs’ Opposition completely ignores this well-established principal,
                      23    which is fatal to Plaintiffs’ section 1983 claims, especially with respect to
                      24    Defendants Connelly, Harrington, Borowick, and SuperCom. If anything,
                      25    Plaintiffs’ Opposition only reinforces why these defendants should be dismissed.
                      26    Plaintiffs’ Opposition indicates that Defendants Connelly, Harrington, and
                      27    Borowick are only being sued for RICO violations on the basis of respondeat
                      28    superior liability. (Pl.’s LCA Opp. at 14.) Without any indication to the contrary, it
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                    3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                           - 11 -
  ATTO RNEY S AT LAW                                                                         REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 17 of 20



                       1    can be reasonably inferred that Plaintiffs’ section 1983 claims against these
                       2    defendants are brought on the same theory. However, the Supreme Court has held
                       3    that Section 1983 claims cannot be brought on a basis of respondeat superior or
                       4    any other theory of vicarious liability. See Monell v. Dep’t of Social Services, 436
                       5    U.S. 658, 690-92 (1978). Therefore, Plaintiffs’ Due Process and Equal Protection
                       6    claims against Defendants Connelly, Harrington, and Borowick fail as a matter of
                       7    law.
                       8             Similarly, Plaintiffs must allege facts specifically linking SuperCom to the
                       9    alleged deprivation of their civil rights and have failed to do so. Therefore, the
                      10    constitutional claims against SuperCom should be dismissed as well.
                      11             Plaintiffs cannot claim this issue of individual liability for Section 1983
                      12    claims is addressed in their Opposition to the County’s Motion Dismiss because
                      13    these same arguments and issues were not raised as to the County Defendants.
                      14    Plaintiffs have thus failed to respond to Defendants’ arguments, which constitutes
                      15    as waiver of these issues. See Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033,
                      16    1037 (9th Cir. 2006) (failure to address issue in opposition deemed waiver).
                      17             C.        P la int
                                                      iffsF a ilt
                                                                o St
                                                                   atea C la im a g a instL C A D efenda nt
                                                                                                          sfor
                      18                       Viola t
                                                     ion of D ueP rocess
                      19             Plaintiffs’ Due Process Claims against LCA defendants are distinct from its
                      20    claims against the County Defendants. Whereas Plaintiffs’ due process claim
                      21    against the County stems from allegations that it is unlawful to contract with a
                      22    private entity, Plaintiffs allege that LCA Defendants violated their due process
                      23    rights by erecting “unnecessary” barriers and using deceptive and illegal practices.
                      24    (Compl. at ¶ 357.)
                      25             As articulated in LCA Defendants’ Motion to Dismiss, Plaintiffs’ claim is
                      26    fundamentally flawed because it imposes legal requirements which do not exist,
                      27    therefore creating a heightened standard to comply with Due Process. As one
                      28    example, Plaintiffs allege that LCA Defendants were required to provide them with
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                         - 12 -
  ATTO RNEY S AT LAW                                                                       REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 18 of 20



                       1    advance notice at the outset that the courts can adjudicate fee disputes. However,
                       2    nowhere in the California Penal Code is it required that administrators have this
                       3    affirmative duty to advise people. Plaintiffs also claim it was a violation of due
                       4    process for LCA to report fee disputes and failure to pay fees to the Court, even
                       5    though this was required by the Penal Code.
                       6             Finally, there are no allegations showing that any Plaintiffs were incarcerated
                       7    due to an inability to pay, and whether or not a Plaintiff is incarcerated is within the
                       8    sole discretion of the court. Therefore, Plaintiffs fail to establish any viable due
                       9    process claim against LCA Defendants.
                      10             D.        P la int
                                                      iffsF a ilt
                                                                o St
                                                                   atea C la im a g a instL C A D efenda nt
                                                                                                          sforE qua l
                      11                       P rot
                                                   ect
                                                     ion
                      12             Plaintiffs allege that LCA violates Plaintiffs’ rights under the Equal
                      13    Protection Clause not to be imprisoned or punished because of their wealth status
                      14    by allegedly using threats of jail and extortion. (Compl. at ¶ 360.)
                      15             As Defendants pointed out in their Motion to Dismiss, Plaintiffs have failed
                      16    to allege sufficient facts to show that LCA Defendants punish people because of
                      17    their wealth status. There are no allegations that LCA only reports low-income
                      18    individuals, and the inference can be made through Plaintiffs’ allegations that LCA
                      19    would inform a Court, pursuant to Penal Code 1208, if there was any individual
                      20    who is not paying the monitoring fees, regardless of his/her ability to pay.
                      21             Further, LCA has a basis to determine if individuals actually qualify for a
                      22    reduced rate and inform the courts if people are not paying their fees. It is not to
                      23    single out or punish low-income individuals; it is to comply with the Penal Code.
                      24    Because Plaintiffs have failed to respond to Defendants’ arguments, they have
                      25    waived their opposition.
                      26    I V.     P L A I N TI F F F A I L S TO STA TE A C L A I M F O RA B USE O F P RO C E SS
                      27             (C O UN T I V)
                      28             Finally, Plaintiffs sue all LCA Defendants for abuse of process. Yet,
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                         - 13 -
  ATTO RNEY S AT LAW                                                                       REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 19 of 20



                       1    Plaintiffs’ Complaint and Opposition fail to show that each LCA Defendant
                       2    “contemplated an ulterior motive in using the process,” as is required. Instead,
                       3    Plaintiffs’ four-line response to Defendants’ abuse of process argument simply
                       4    argues that all LCA Defendants were motivated by one purpose: profit. (Pl.’s Opp.
                       5    at 23.) This conclusory allegation lacks supporting facts. Specifically, Plaintiffs fail
                       6    to show how or why the case managers were solely motivated by profit. There are
                       7    no allegations, for example, that a case manager earned commissions based on how
                       8    much each client paid, or that a case manager was monetarily incentivized to file
                       9    violation reports. Likewise, without any specific allegations against Defendants
                      10    Connelly, Harrington, or Borowick, Plaintiffs fail to show that they were
                      11    maliciously motivated by profit rather than running a home detention program in
                      12    accordance with the law. Nor is a profit motive tantamount to the violation of
                      13    individual rights.
                      14             As Defendants noted in their Motion to Dismiss, the allegations instead
                      15    suggest that the case managers as well as LCA management were following the
                      16    Penal Code, which indicates that the Court should be informed when an individual
                      17    cannot pay his fees. This is both proper and a privileged communication. See
                      18    Brown v. Kennard, 94 Cal.App.4th 40 (holding that the litigation privilege barred
                      19    an abuse of process claim). Therefore, Plaintiffs’ abuse of process claims should be
                      20    dismissed.
                      21    ///
                      22    ///
                      23    ///
                      24    ///
                      25    ///
                      26    ///
                      27    ///
                      28    ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                               3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                      - 14 -
  ATTO RNEY S AT LAW                                                                    REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
                             Case 3:18-cv-04609-WHA Document 32 Filed 11/01/18 Page 20 of 20



                       1    V.       C O N C L USI O N
                       2             For the foregoing reasons, Plaintiffs’ Complaint against LCA should be
                       3    dismissed in its entirety. Defendants request that the Court abstain from hearing
                       4    this matter based on Younger. Further, Plaintiffs lack standing to seek injunctive
                       5    relief, and they fail to state any cognizable claim against Defendants for violations
                       6    of RICO, the Fourteenth Amendment, or abuse of process under state law.
                       7
                       8    Dated: November 1, 2018                  BURKE, WILLIAMS & SORENSEN, LLP
                       9
                      10                                             By: /s/ Kristina Doan Strottman
                                                                         Susan E. Coleman
                      11                                                 Kristina Doan Strottman
                      12                                             Attorneys for Defendants
                                                                     LEADERS IN COMMUNITY
                      13                                             ALTERNATIVES, INC., SUPERCOM
                                                                     INC., LINDA CONNELLY, DIANE
                      14                                             HARRINGTON, KENT BOROWICK,
                                                                     RAELENE RIVAS, JEANETTE
                      15                                             ARGUELLO-RAMOS,
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                              3:18-CV-04609-WHA
                           LA #4851-8402-8281 v1                     - 15 -
  ATTO RNEY S AT LAW                                                                   REPLY TO MOTION TO DISMISS
     LOS A NG EL ES
